
	
		II
		111th CONGRESS
		2d Session
		S. 3543
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mrs. Hagan (for herself
			 and Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to expand access to medication therapy management services under the
		  Medicare prescription drug program.
	
	
		1.Short titleThis Act may be cited as the
			 Medication Therapy Management Expanded
			 Benefits Act of 2010.
		2.FindingsCongress finds the following:
			(1)Medications are important to the management
			 of chronic diseases that require long-term or lifelong therapy. Pharmacists are
			 uniquely qualified as medication experts to work with patients to manage their
			 medications and chronic conditions and play a key role in helping patients take
			 their medications as prescribed.
			(2)Nonadherence with medications is a
			 significant problem. According to a report by the World Health Organization, in
			 developed countries, only 50 percent of patients with chronic diseases adhere
			 to medication therapies. For example, in the United States only 51 percent of
			 patients taking blood pressure medications and only 40 to 70 percent of
			 patients taking antidepressant medications adhere to prescribed
			 therapies.
			(3)Failure to take medications as prescribed
			 costs over $290,000,000,000 annually. The problem of nonadherence is
			 particularly important for patients with chronic diseases that require use of
			 medications. Poor adherence leads to unnecessary disease progression, reduced
			 functional status, lower quality of life, and premature death.
			(4)When patients adhere to or comply with
			 prescribed medication therapy it is possible to reduce higher-cost medical
			 attention, such as emergency department visits and catastrophic care, and avoid
			 the preventable human costs that impact patients and the individuals who care
			 for them.
			(5)Studies have clearly demonstrated that
			 community-based medication therapy management services provided by pharmacists
			 improve health care outcomes and reduce spending.
			(6)The Asheville Project, a diabetes program
			 designed for city employees in Asheville, North Carolina, that is delivered by
			 community pharmacists, resulted over a 5-year period in a decrease in total
			 direct medical costs ranging from $1,622 to $3,356 per patient per year, a 50
			 percent decrease in the use of sick days, and an increase in productivity
			 accounting for an estimated savings of $18,000 annually.
			(7)Another project involving care provided by
			 pharmacists to patients with high cholesterol increased compliance with
			 medication to 90 percent from a national average of 40 percent.
			(8)In North Carolina, the ChecKmeds NC
			 program, which offers eligible seniors one-on-one medication therapy management
			 consultations with pharmacists, saved an estimated $10,000,000 in healthcare
			 costs and avoided numerous health problems in the first year of the program for
			 the more than 15,000 seniors receiving such consultations.
			(9)Results similar to those found under such
			 projects and programs have been achieved in several other demonstrations using
			 community pharmacists.
			(10)In recognition of the benefits of
			 medication therapy management, enhancement of the medication therapy management
			 benefit the Medicare prescription drug program under part D of title XVIII of
			 the Social Security Act was an important component of the national health care
			 reform agenda during 2009 and 2010.
			3.Improvement in part d medication therapy
			 management programs
			(a)Increased availability and community
			 pharmacy involvement in the provision of medication therapy management
			 services
				(1)Increased beneficiary access to medication
			 therapy management servicesSection 1860D–4(c)(2) of the Social
			 Security Act (42 U.S.C. 1395w–104(c)(2)), as amended by section 10328 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), is
			 amended—
					(A)in subparagraph (A)—
						(i)in clause (ii)(I), by inserting or
			 any chronic disease that accounts for high spending in the program under this
			 title, including diabetes, hypertension, heart failure, dyslipidemia,
			 respiratory disease (such as asthma, chronic obstructive pulmonary disease or
			 chronic lung disorders), bone disease-arthritis (such as osteoporosis and
			 osteoarthritis), rheumatoid arthritis, and mental health (such as depression,
			 schizophrenia, or bipolar disorder) before the semicolon at the end;
			 and
						(ii)by adding at the end the following new
			 clause:
							
								(iii)Identification of individuals who may
				benefit from medication therapy managementThe PDP sponsor shall, subject to the
				approval of the Secretary, establish a process for identifying individuals
				who—
									(I)are not targeted beneficiaries described in
				clause (ii);
									(II)are not otherwise offered medication
				therapy management services; and
									(III)a pharmacist or other qualified provider
				determines may benefit from medication therapy management services.
									For purposes of this paragraph, any
				individual identified under this clause shall be treated as a targeted
				beneficiary described in clause
				(ii).;
						(B)by redesignating—
						(i)subparagraphs (E), (F), and (G), as
			 redesignated by paragraph (1) of such section 10328, as subparagraphs (G), (H),
			 and (I), respectively; and
						(ii)subparagraph (E), as added by paragraph (2)
			 of such section 10328, as subparagraph (F); and
						(C)by inserting after subparagraph (D) the
			 following new subparagraph:
						
							(E)Medication reviews for dual eligibles and
				enrollees in transition of careWithout regard to whether an enrollee is a
				targeted beneficiary described in subparagraph (A)(ii), the medication therapy
				management program under this paragraph shall offer the following:
								(i)In the case of an enrollee who is a
				full-benefit dual eligible individual (as defined in section 1935(c)(6)), a
				comprehensive medication review described in subparagraph (C)(i). The review
				under the preceding sentence shall be offered at the time of the initial
				enrollment of such individual in the prescription drug plan.
								(ii)In the case of any enrollee who is
				experiencing a transition in care (such as being discharged from a hospital or
				other institutional setting), a targeted medication review described in
				subparagraph (C)(ii) of any new medications that have been introduced to the
				enrollee's therapy. The review under the preceding sentence shall be offered at
				the time of such
				transition.
								.
					(2)Access to medication management
			 therapySection 1840D–4(c)(2)
			 of such Act (42 U.S.C. 1395w–104(c)(2)) is further amended—
					(A)by redesignating—
						(i)subparagraphs (G), (H), and (I), as
			 redesignated by paragraph (1)(B)(i), as subparagraphs (H), (I), and (J),
			 respectively; and
						(ii)subparagraph (F), as redesignated by
			 paragraph (1)(B)(ii), as subparagraph (G); and
						(B)by inserting after subparagraph (E), as
			 inserted by paragraph (1)(C), the following new subparagraph:
						
							(F)Access requirementsIn order to assure that enrollees have the
				option of obtaining medication therapy management services under this
				paragraph, a PDP sponsor shall offer any willing pharmacy in its network and
				any other qualified health care provider the opportunity to provide such
				services.
							.
					(3)Appropriate reimbursement for the provision
			 of medication therapy management servicesSection 1860D–4(c)(2)(J) of such Act (42
			 U.S.C. 1395w–104(c)(2)(I)), as redesignated by paragraph (2), is
			 amended—
					(A)in the heading, by striking
			 Considerations in
			 pharmacy fees and inserting Reimbursement;
					(B)by striking the first sentence and
			 inserting the following: The PDP sponsor shall reimburse any willing
			 pharmacy in its network and other qualified health care provider furnishing
			 medication therapy management services under this paragraph based on the
			 resources used and the time required to provide such services.;
			 and
					(C)in the second sentence, by striking
			 any such management or dispensing fees and inserting any
			 such reimbursement.
					(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to plan years beginning after the date of enactment
			 of this Act.
				(b)Incentives based on performance
				(1)Evaluation of performance for payment
			 incentivesSection
			 1860D–4(c)(2) of the Social Security Act (42 U.S.C. 1395w–104(c)(2)), as
			 amended by subsection (a), is further amended by adding at the end the
			 following new subparagraph:
					
						(I)Evaluation of performance
							(i)Data collection and performance
				measures
								(I)In generalFor plan years beginning after the date of
				enactment of the Medication Therapy
				Management Expanded Benefits Act of 2010, the Secretary shall
				establish measures and standards for data collection by PDP sponsors to
				evaluate the performance of pharmacies and other entities in furnishing
				medication therapy management services under this paragraph.
								(II)MeasuresMeasures established under subclause (I)
				shall be designed to help assess and improve the overall quality of care,
				including a reduction in adverse medication reactions, improvements in
				adherence and persistence in chronic medication use, and a reduction in drug
				spending, where appropriate.
								(III)Inclusion of certain measures with respect
				to pharmacistIn the case of
				pharmacists who furnish medication therapy management services, the measures
				established under subclause (I) shall include measures developed by the
				Pharmacy Quality Alliance.
								(IV)Encouraging participation of entities that
				achieve better outcomesThe
				Secretary shall compare the outcomes of medication therapy management services
				based on the type of entity offering such services and shall develop
				appropriate incentives to ensure broader participation in the program offered
				by the plan sponsor under this paragraph of entities that achieve better
				outcomes (as defined by the Secretary) with respect to such services.
								(ii)Continual development and incorporation of
				medication therapy management measures in broader health care outcomes
				measuresThe Secretary shall
				support the continual development and refinement of performance measures
				established under clause (i)(I), including the incorporation of medication use
				measures as part of broader health care outcomes measures. The Secretary shall
				work with State plans under title XIX to incorporate similar performance-based
				measures into drug use review programs under section 1927(g).
							(iii)Incentive paymentsFor plan years beginning on or after
				January 1, 2011, pharmacies and other entities that furnish medication therapy
				management services under this paragraph shall be provided (in a form and
				manner specified by the Secretary) additional incentive payments based on the
				performance of such pharmacies and entities in meeting the performance measures
				established under clause (i). Such payments shall be made from the Medicare
				Prescription Drug Account under section 1860D–16, except that such payments may
				be made from the Federal Hospital Insurance Trust Fund under section 1817 or
				the Federal Supplementary Medical Insurance Trust Fund under section 1841 if
				the Secretary determines, based on data under this part and parts A and B, that
				such services have resulted in a reduction in expenditures under part A or part
				B,
				respectively.
							.
				
